UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT
                        _______________________

                               No. 02-10247
                             Summary Calendar

                        _______________________


                              ALISE KAPLAN,
                                                     Plaintiff-Appellant,

                                  versus

                           CITY OF ARLINGTON,
                                                      Defendant-Appellee.

_________________________________________________________________

           Appeal from the United States District Court
     for the Northern District of Texas, Fort Worth Division
                             01-CV-134
_________________________________________________________________
                        September 12, 2002



Before JONES, STEWART, and DENNIS, Circuit Judges.

PER CURIAM:*

           Alise Kaplan appeals from the district court’s grant of

summary judgment for the defendant, the City of Arlington. For the

following reasons, the judgment is AFFIRMED.

           Title VII retaliation.        The dispositive question is

whether Kaplan’s filing of internal grievances constitute protected

activity under Title VII.       We have long held that an employee’s

conduct in opposition to what she sincerely believes are unlawful

     *
            Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
employment practices may be so disruptive or inappropriate as to

fall outside the scope of protected activity.                    See, e.g., Douglas

v. DynMcDermott Petroleum Operations Co., 144 F.3d 364, 372-74 (5th

Cir. 1998).       The tone of Kaplan’s grievances is unprofessional, to

put   it     mildly.           Kaplan     frequently      complained          of     minor

inconveniences       that   she    believed      were    part    of    a    campaign    of

“methodical       persecution,”     and    her    memoranda      are       replete   with

personal attacks on her co-workers and supervisors.                         Having read

the grievances included in the record, and comparing the facts of

this case     to    Fifth   Circuit     precedent,       we     hold   that    Kaplan’s

grievances (in terms of tone, content, and frequency) were so

unreasonable under the circumstances that, as a matter of law, her

actions cannot be deemed “protected activity” under Title VII.

             Due process.         Kaplan contends that the district court

erred in granting the City’s Rule 12(c) motion for judgment on the

pleadings on her due process claim.               In a § 1983 action against a

municipality, the plaintiff must plead facts showing a policy or

custom     that    was   the     motivating      force    for     a    constitutional

violation.        See Spiller v. City of Texas City Police Dep’t, 130
F.3d 162, 167 (5th Cir. 1997).            Because Kaplan failed to plead such

facts, her due process claims under § 1983 were properly dismissed.

             AFFIRMED.




                                           2